UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7180



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MACK RAY LITTLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   William L. Osteen,
District Judge, sitting by designation. (CR-92-27-BR)


Submitted:   March 17, 2006                 Decided:   April 4, 2006


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mack Ray Little, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mack   Ray   Little   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(1)(2000) motion.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Little, No. CR-92-27-BR (E.D.N.C. Sept. 15, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -